Title: To James Madison from James Johnson, 4 June 1815
From: Johnson, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Great Crossing 4th June 1815
                    
                    Knowing the excessive weight of business which necessarily falls on you Nothing but imperious necessity would cause me to trouble you with any remarks of mine. But when that necessity is made manifest to you I know your Generous soul will forgive the trouble this may give you. Ward and Taylor has been the contractors for several years to feed the army in the state of Louisianna and Mississippi Teritory. I have been one equal partner with them. And after Jeopardising our all and the most rigid performance of faithful servus ruin begins now to star us in the face. Our Mr Ward is at the City of Washington—we have receivd letters from him also my Bro Richard has reced from the secretary at war that the funds for provisining the army are exhausted and a Law of Congress must pass before we could receve further appropriations which if we are to wait untill the seting of Congress before we get our Just due the little fortune we have obtained by hard Labour and exertion must be sacrificed. You will recollect my dear sir how suddenly the army was increased Last fall under Genl Jackson. This called all our resources into action. We did supply that vallient army as well as any army ever was supply both as it respects quantity and quallity, agreably to the express declaration of the Commanding Gen’l, A[l]tho it was a season of the year that it was very difficult to buy provisons or export them owing to the lowness or scarcity of water at our Mills in the west. Further In the midst of our exertions The treasury so far failed that we had in a very short period $70,000 come back upon us protested not because it was not Justly due us but for the want of funds in the war department. Indeed much more than this was then due us. This circumstance seemed

at once as if it would put a death blow to our exertions. Indeed our acquaintances advised us to abandon the Contract. But sir so zealous were we to feed that army and thereby enable them to save so valuable a section of our country that we perseveared. Altho others were alarmed for us I felt a degree of confidence which prompted us to exert ourselves to the Last—Having an unshaken confidence that the Government would help us through. At this trying Crisis we addressed a memorial to our Legislature to aid the Genl Government while she was thus struggling. A number apeared to be zealous to do something but ultimately done nothing—we then applyed to the bank—we obtained a small loan—we applyed all our private resources and by thus strugling as it were against wind & tide we did get along untill we saw a happy and honorable termination of the war. Now we confidently hoped we should have no more difficulties in obtaining funds from Gov’t. (All this while the Govt were in arrears) But our Calculations are blasted unless you will have the Goodness to interpose in our behalf—we care nothing about money for private use—no if we shall ultimately have a profit which I have no doubt we will upon a final settlement we are willing to take that when it is convenient to pay it. But to meet the heavy debts daily coming due against us is our only wish at present—which if it is not done our credit must sink and our property be sacraficed. It has been impossible for us to forward on our Quarterly accounts as regularly as usual owing to the press of business which fell on the officers below, they could not examine and signe our abstracts. Nevertheless after all these difficulties and a disadvantege also of so great a distance, we have forwarded abstracts sufficient to shew that we are not making unjust demands also to shew that the Govt is runing no risqiue whatever in aiding us in a pecuniary way—we are now making out our accounts current—we are weekly sending on abstracts. In the mean time our debts are becoming due. The case is submited with due defference to you. If we get no relief we can merit the consolation of reflecting that we aided our beloved country in time of peril which is to me no small or light matter. But we shall have the Chagrine and mortification of seeing the little fortune we have been toiling for for many years Lost forever from our little familys—be pleasd to excuse the trouble this may give you and belive me ever to be your devoted Friend and obt sert
                    
                        
                            James Johnson
                        
                    
                    
                        NB Permit me here to make my most grateful acknowldgements for your kind and honorable attention when I was at the City.
                        
                            J J
                        
                    
                